The record before this court is devoid of independent indicia of passion or prejudice which may have influenced the jury's award of damages to the appellee spouse.
Passion or prejudice is a matter of proof, not assertion, and proof is not made from an empty record. Thus, the only probative support for the conclusion of "passion or prejudice" is the size of the verdict. The size, per se, will not suffice for proof of passion or prejudice. Pearson v. Cleveland Acceptance Corp.
(1969), 17 Ohio App.2d 239, 245, 46 O.O. 2d 411, 415,246 N.E.2d 602, 607.
The trial court in this cause exercised its discretion and found the award excessive and ordered a remittitur, which the appellee spouse accepted. Appellant's rejection of the remittitur caused the overruling of appellant's motion for a new trial. The verdict stands and should be affirmed by this court.
The trial court's error was in articulating its findings, not in denying the motion for a new trial. A verdict may be excessive, and the basis for a new trial or remittitur, without a finding that it must necessarily have been the result of passion or prejudice.
Should the verdict be so overwhelmingly disproportionate as to shock reasonable sensibilities, a different conclusion might be justified. Pearson, supra.
The verdict in this cause is not so disproportionate as to allow a conclusion that it was predicated upon passion or prejudice and should be allowed to stand. I cannot find that the court below abused its discretion and, therefore, dissent from the majority's *Page 39 
holding on this issue raised by the second assignment of error.
In the belief that the majority is inappropriate in its expression of astonishment and its expressed inclinations concerning the jury's responses to interrogatories, I must concur in judgment only in its holding on the trial court's denial of appellant's motion for judgment n.o.v. In all other respects, I concur.